UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05962 Name of Registrant: Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments Vanguard Equity Income Portfolio Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Common Stocks (96.0%) 1 Consumer Discretionary (7.0%) Lowe's Cos. Inc. 335,500 12,722 Time Warner Cable Inc. 73,300 7,041 McDonald's Corp. 61,796 6,160 WPP plc 325,122 5,196 Mattel Inc. 115,000 5,036 Thomson Reuters Corp. 138,400 4,495 Gannett Co. Inc. 70,900 1,551 Kohl's Corp. 32,900 1,518 Brinker International Inc. 38,800 1,461 Home Depot Inc. 20,800 1,451 H&R Block Inc. 47,400 1,395 Foot Locker Inc. 39,800 1,363 Cooper Tire & Rubber Co. 51,500 1,322 Darden Restaurants Inc. 25,200 1,302 Ford Motor Co. 39,200 515 American Eagle Outfitters Inc. 13,700 256 Leggett & Platt Inc. 4,100 139 Carnival Corp. 4,000 137 Cracker Barrel Old Country Store Inc. 1,600 129 Consumer Staples (13.9%) Philip Morris International Inc. 192,273 17,826 Procter & Gamble Co. 152,800 11,775 Kraft Foods Group Inc. 186,184 9,594 PepsiCo Inc. 112,000 8,860 Unilever NV 214,100 8,778 General Mills Inc. 176,900 8,723 Altria Group Inc. 207,280 7,128 Sysco Corp. 185,400 6,520 Wal-Mart Stores Inc. 84,185 6,300 Coca-Cola Co. 130,324 5,270 Kimberly-Clark Corp. 39,460 3,866 Imperial Tobacco Group plc 56,715 1,984 ConAgra Foods Inc. 51,100 1,830 Reynolds American Inc. 39,650 1,764 Clorox Co. 19,600 1,735 JM Smucker Co. 15,100 1,497 British American Tobacco plc 24,055 1,290 Walgreen Co. 22,500 1,073 HJ Heinz Co. 11,400 824 Energy (12.0%) Exxon Mobil Corp. 346,550 31,228 Chevron Corp. 248,900 29,574 ConocoPhillips 148,520 8,926 Royal Dutch Shell plc Class B 243,511 8,098 Occidental Petroleum Corp. 85,400 6,693 BP plc ADR 89,200 3,777 Marathon Petroleum Corp. 15,500 1,389 Valero Energy Corp. 28,000 1,274 Phillips 66 8,400 588 Exchange-Traded Fund (0.9%) 2 Vanguard Value ETF 104,300 6,842 Financials (13.6%) JPMorgan Chase & Co. 451,100 21,409 Wells Fargo & Co. 523,100 19,350 Marsh & McLennan Cos. Inc. 372,200 14,133 BlackRock Inc. 35,800 9,196 ACE Ltd. 78,300 6,966 PNC Financial Services Group Inc. 95,400 6,344 Chubb Corp. 65,260 5,712 M&T Bank Corp. 50,600 5,220 Swiss Re AG 48,519 3,952 Aflac Inc. 42,600 2,216 Fifth Third Bancorp 111,700 1,822 PartnerRe Ltd. 17,000 1,583 Huntington Bancshares Inc. 212,000 1,567 Allstate Corp. 30,800 1,511 Axis Capital Holdings Ltd. 34,600 1,440 Bank of New York Mellon Corp. 51,100 1,430 Montpelier Re Holdings Ltd. 6,800 177 Capitol Federal Financial Inc. 8,900 107 Health Care (12.7%) Johnson & Johnson 368,786 30,067 Pfizer Inc. 776,328 22,405 Merck & Co. Inc. 491,574 21,742 Roche Holding AG 38,698 9,022 AbbVie Inc. 95,200 3,882 Eli Lilly & Co. 64,420 3,659 AstraZeneca plc ADR 39,800 1,989 Bristol-Myers Squibb Co. 36,060 1,485 Becton Dickinson and Co. 13,600 1,300 Abbott Laboratories 35,700 1,261 Medtronic Inc. 8,100 380 Baxter International Inc. 3,100 225 Industrials (13.1%) General Electric Co. 916,552 21,191 3M Co. 130,800 13,905 United Technologies Corp. 133,700 12,492 Eaton Corp. plc 156,400 9,579 United Parcel Service Inc. Class B 98,400 8,453 Illinois Tool Works Inc. 124,700 7,599 Stanley Black & Decker Inc. 86,700 7,020 Waste Management Inc. 96,600 3,788 Boeing Co. 41,000 3,520 Raytheon Co. 33,800 1,987 Northrop Grumman Corp. 28,168 1,976 Schneider Electric SA 24,322 1,779 L-3 Communications Holdings Inc. 19,800 1,602 Avery Dennison Corp. 33,400 1,439 Honeywell International Inc. 18,200 1,371 Lockheed Martin Corp. 12,500 1,206 Emerson Electric Co. 16,100 899 Deluxe Corp. 5,000 207 Information Technology (9.0%) Microsoft Corp. 648,500 18,554 Intel Corp. 565,800 12,363 Cisco Systems Inc. 552,600 11,555 Analog Devices Inc. 208,300 9,684 Maxim Integrated Products Inc. 141,300 4,613 Xilinx Inc. 117,400 4,481 Seagate Technology plc 50,000 1,828 Texas Instruments Inc. 47,800 1,696 Computer Sciences Corp. 29,900 1,472 Accenture plc Class A 18,900 1,436 Applied Materials Inc. 68,200 919 Broadridge Financial Solutions Inc. 21,500 534 Materials (3.5%) International Paper Co. 158,200 7,369 Dow Chemical Co. 138,900 4,423 Nucor Corp. 92,400 4,264 EI du Pont de Nemours & Co. 78,291 3,849 LyondellBasell Industries NV Class A 32,400 2,051 Steel Dynamics Inc. 91,500 1,452 PPG Industries Inc. 10,467 1,402 Bemis Co. Inc. 33,900 1,368 Huntsman Corp. 28,200 524 Telecommunication Services (4.0%) AT&T Inc. 581,960 21,352 Verizon Communications Inc. 89,602 4,404 Vodafone Group plc ADR 103,300 2,935 CenturyLink Inc. 60,800 2,136 Utilities (6.3%) Xcel Energy Inc. 201,900 5,996 UGI Corp. 147,300 5,655 National Grid plc 468,675 5,446 NextEra Energy Inc. 54,840 4,260 Northeast Utilities 96,000 4,172 American Electric Power Co. Inc. 67,400 3,278 PG&E Corp. 43,600 1,941 Edison International 37,600 1,892 DTE Energy Co. 24,900 1,702 Entergy Corp. 26,800 1,695 Ameren Corp. 45,700 1,600 CMS Energy Corp. 57,200 1,598 American Water Works Co. Inc. 37,600 1,558 Pinnacle West Capital Corp. 26,600 1,540 NV Energy Inc. 72,200 1,446 Portland General Electric Co. 45,600 1,383 Dominion Resources Inc. 18,250 1,062 AGL Resources Inc. 24,500 1,028 Duke Energy Corp. 6,000 436 Public Service Enterprise Group Inc. 10,200 350 Southern Co. 3,300 155 Black Hills Corp. 3,100 137 Westar Energy Inc. 4,000 133 Atmos Energy Corp. 2,000 85 Total Common Stocks (Cost $603,031) Coupon Temporary Cash Investments (3.8%) 1 Money Market Fund (2.9%) 3 Vanguard Market Liquidity Fund 0.147% 22,364 22,364 Face Maturity Amount Date ($000) Repurchase Agreement (0.7%) BNP Paribas Securities Corp. (Dated 3/28/13, Repurchase Value $5,800,000, collateralized by Government National Mortgage Assn., 3.000%-4.500%, 4/20/40-12/20/42) 0.230% 4/1/13 5,800 5,800 U.S. Government and Agency Obligations (0.2%) 4,5 Federal Home Loan Bank Discount Notes 0.105% 4/3/13 500 500 4,5 Federal Home Loan Bank Discount Notes 0.110% 5/15/13 200 200 5,6 Freddie Mac Discount Notes 0.130% 9/16/13 600 600 Total Temporary Cash Investments (Cost $29,464) Total Investments (99.8%) (Cost $632,495) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.1% and 0.7%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,300,000 have been segregated as initial margin for open futures contracts. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an Vanguard Equity Income Portfolio independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The portfolio may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the portfolio may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities . Level 1— Quoted prices in active markets for identical securities . Level 2—
